      Case 4:17-cv-01268-JST Document 693 Filed 07/17/20 Page 1 of 4



 1
     Michael W. De Vries (State Bar No. 211001)     Darin W. Snyder (State Bar No. 136003)
 2   michael.devries@kirkland.com                   dsnyder@omm.com
     Benjamin A. Herbert (State Bar No. 277356)
     benjamin.herbert@kirkland.com                  Geoffrey H. Yost (State Bar No. 159687)
 3                                                  gyost@omm.com
     KIRKLAND & ELLIS, LLP
     555 South Flower Street                        Alexander B. Parker (State Bar No. 264705)
 4                                                  aparker@omm.com
     Los Angeles, CA 90071
     Telephone: (213) 680-8400                      O’MELVENY & MYERS LLP
 5   Facsimile: (213) 680-8500                      Two Embarcadero Center, 28th Floor
                                                    San Francisco, CA 94111-3823
 6   Sharre S. Lotfollahi (State Bar No. 258913)    Telephone: (415) 984-8700
     sharre.lotfollahi@kirkland.com                 Facsimile: (415) 984-8701
 7   KIRKLAND & ELLIS, LLP
     2049 Century Park East                         Attorneys for [24]7.ai, Inc., and 24/7 Customer
 8   Los Angeles, CA 90067
                                                    International Holdings, Ltd.
 9   Adam R. Alper (State Bar No. 196834)
     adam.alper@kirkland.com
10   KIRKLAND & ELLIS, LLP
     555 California Street
     San Francisco, CA 94104
11
     Joshua L. Simmons (pro hac vice)
12   joshua.simmons@kirkland.com
     KIRKLAND & ELLIS, LLP
13   601 Lexington Ave.
     New York, NY 10169
14   Attorneys for LivePerson, Inc.

15                            UNITED STATES DISTRICT COURT
                            NORTHERN DISTRICT OF CALIFORNIA
16                                 OAKLAND DIVISION
17   [24]7.ai, INC. AND 24/7 CUSTOMER              Case No. 4:15-CV-02897-JST (KAW) (lead)
     INTERNATIONAL HOLDINGS, LTD.,                 Case No. 4:15-CV-05585-JST (KAW)
18
                           Plaintiffs,
19                                                 JOINT CASE MANAGEMENT
            v.                                     STATEMENT
20
     LIVEPERSON, INC.,
21
                           Defendant.
22
     LIVEPERSON, INC.,                             Case No. 4:17-CV-01268-JST
23
                           Plaintiff,              JOINT CASE MANAGEMENT
24                                                 STATEMENT
            v.
25
     [24]7.ai, INC.
26
                           Defendant.
27

28
     JOINT CASE MANAGEMENT STATEMENT                    CASE NOS. 4:17-CV-01268-JST; 4:15-CV-02897-JST
                                                                      (KAW); 4:15-CV-05585-JST (KAW)
       Case 4:17-cv-01268-JST Document 693 Filed 07/17/20 Page 2 of 4



 1          LivePerson, Inc. (“LivePerson”) and [24]7.ai, Inc. (“[24]7”) (collectively, “the parties”)
 2   have conferred and respectfully submit this joint case management statement in preparation for the
 3   July 21, 2020 case management conference.
 4          On March 17, 2020, this Court issued an order vacating the date for the first trade secret
 5   trial and set a case management conference for April 27, 2020. Dkt. 685. During the April
 6   conference, the Court and the parties discussed the practical difficulty in resetting the trial in light
 7   of the scheduling uncertainty surrounding the then-existing stay-at-home orders, Court restrictions
 8   related to COVID-19, and the Court’s ongoing analysis regarding when it would resume holding
 9   civil jury trials. The Court then set a further case management conference for July 21, 2020. Dkt.
10   688. The Court also granted the parties’ request to vacate all pending dates for the related patent
11   matter, which is scheduled to proceed after the first trade secret trial. Dkt. 690.
12          In the three months since the last case management conference, certain courts have begun
13   resuming trials and re-setting those trial dates vacated in light of the pandemic. Counsel for
14   LivePerson currently has several trial dates that have been reset. The parties respectfully request
15   the Court’s guidance regarding its calendar, plan for resuming civil jury trials, and, if known, date
16   ranges for when this case could be scheduled for a jury trial. The parties will be prepared to discuss
17   available trial dates at the conference.
18

19          Respectfully submitted,
20

21    Dated: July 17, 2020

22
                                                            KIRKLAND & ELLIS LLP
23

24
                                                            By:    /s/ Michael W. De Vries
25                                                                 Michael W. De Vries
26                                                          Attorneys for LivePerson, Inc.
27

28
      JOINT STATEMENT REGARDING PROPOSED                                 CASE NOS. 4:17-CV-01268-JST; 4:15-CV-
      SCHEDULE
                                                        1            02897-JST (KAW); 4:15-CV-05585-JST (KAW)
      Case 4:17-cv-01268-JST Document 693 Filed 07/17/20 Page 3 of 4



 1   Dated: July 17, 2020
 2                                            O’MELVENY & MYERS LLP
 3

 4                                            By:    /s/ Geoffrey H. Yost
 5                                                   Geoffrey H. Yost

 6                                            Attorneys for [24]7.ai, Inc. and 24/7 Customer
                                              International Holdings, Ltd.
 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                           CASE NOS. 4:17-CV-01268-JST; 4:15-CV-
     JOINT CASE MANAGEMENT STATEMENT      2            02897-JST (KAW); 4:15-CV-05585-JST (KAW)
       Case 4:17-cv-01268-JST Document 693 Filed 07/17/20 Page 4 of 4



 1   ATTESTATION: Pursuant to Local Rule 5-1(i)(3) I hereby attest that concurrence in the filing
 2   of this document has been obtained from Geoffrey H. Yost.
 3
                                                       By:   /s/ Michael W. De Vries
 4
                                                             Michael W. De Vries
 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                                     CASE NOS. 4:17-CV-01268-JST; 4:15-CV-
      JOINT CASE MANAGEMENT STATEMENT              3             02897-JST (KAW); 4:15-CV-05585-JST (KAW)
